Title: From Thomas Jefferson to Henry Dearborn, 3 August 1804
From: Jefferson, Thomas
To: Dearborn, Henry


               
                  
                     Dear Sir
                  
                  Monticello Aug. 3. 04.
               
               I inclose you a letter from mr Boudinot to whom an answer is promised as soon as I shall hear from you on the subject. I think this mr Blackburn called on us, and recieved such assurances as then gave him satisfaction. as we have in other instances encouraged the cooperation of the Quakers in Indian civilization, it is to be considered whether we may with advantage do the same with other sects. the spirit of that which now applies is materially different from that of the Quakers, and in all cases we must keep in our own hands the essential direction of the application of our funds. not knowing whether you have left Washington, I direct this to that place, presuming, if you have, it will be forwarded to you. I hope your health is perfectly re-established, as well as mrs Dearborne’s. Accept affectionate salutations & assurances of respect.
               
                  
                     Th: Jefferson
                  
               
            